Case 2:17-cr-20274-BAF-DRG ECF No. 434 filed 08/09/20   PageID.3364   Page 1 of 2




                    UNITED STATES OF AMERICA
                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN

 ____________________________________

 UNITED STATES OF AMERICA,                Case No. 17-cr-20274

            Plaintiff,                    Honorable Bernard A. Friedman

 v.                                       STIPULATION
                                          TO AMEND BOND
 FAKHRUDDIN ATTAR, D-2,

 and

 FARIDA ATTAR, D-3,

            Defendants.

 ____________________________________

       Fakhruddin Attar, M.D., through his attorney Mary Chartier,

 Farida Attar, through her attorney Matthew Newburg, and the United

 States government, through its attorney Malisa Dubal, stipulate that Dr.

 Attar and Mrs. Attar’s bond conditions be modified as follows:

          The Attars are authorized to travel to New York for the religious

          observance of Ashura, which is August 18, 2020 through August

          30, 2020. They will be observing the holiday with Taha Vasi and



                                      1
Case 2:17-cr-20274-BAF-DRG ECF No. 434 filed 08/09/20   PageID.3365   Page 2 of 2




          his family. They will be staying in a cottage in Pennsylvania

          during this religious holiday.

                                           Respectfully submitted,

 8/09/2020                                 /s/MARY CHARTIER
 Date                                      Mary Chartier

 8/09/2020                                 /s/MATTHEW NEWBURG
 Date                                      Matthew Newburg

 8/09/2020                                 /s/MALISA DUBAL
 Date                                      Malisa Dubal




                                      2
